Citation Nr: 9931086	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-17 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected right carpal tunnel syndrome, currently evaluated 
as 10 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected left carpal tunnel syndrome, currently evaluated as 
10 percent disabling.  

3.  Entitlement to an increased rating for the service-
connected low back pain, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an increased rating for the service-
connected right hand arthritis, currently evaluated as 10 
percent disabling.  

5.  Entitlement to an increased rating for the service-
connected left hand arthritis, currently evaluated as 10 
percent disabling.  

6.  Entitlement to service connection for diverticular 
disease.  

7.  Entitlement to service connection for a kidney stone.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1969.  His service included three months of combat 
service in the Republic of Vietnam, wherein he sustained an 
injury which resulted in bilateral above the knee 
amputations.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
RO.  

In January 1999, the Board remanded the case for additional 
development.  


REMAND

As noted in the Board's Remand, in January 1997, the veteran 
filed this claim.  He noted that he had received medical care 
from two private physicians as well as the VA medical centers 
in Providence and Newington.  The RO obtained the treatment 
records from the two private physicians but never attempted 
to obtain the VA records.  To date, the RO still has not 
requested the VA records.  Thus, a remand is again necessary 
for VA to secure these records.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

As noted in the Board's Remand, an October 1997 VA orthopedic 
examination report noted that an x-ray study of the veteran's 
lumbar spine showed "severe osteoporosis as well as early 
degenerative change."  The x-ray report to which the 
examiner referred, however, indicated that there was 
unilateral spondylolysis at L5 on the right but that the x-
ray study was otherwise within normal limits.  Again, this 
matter must be clarified.  See Stegall v. West, 11 Vet. App. 
268 (1998).

The Board notes that the RO attempted to comply with the 
Board's previous Remand instructions by arranging to have the 
veteran examined.  In a May 1999 statement, the veteran's 
representative noted that the veteran was attempting to 
comply with the RO's requests, but that his time on the 
matter was limited due to family health problems.  The 
representative requested the RO's patience in the matter.  
The veteran failed to report for an examination scheduled for 
June 4, 1999.  A Supplemental Statement of the Case was 
issued later that month, and the appeal was forwarded to the 
Board.  

Given the apparent explanation of family health problems, the 
RO should provide the veteran another opportunity to appear 
for an examination.  The RO, however, should advise the 
veteran of the consequences of his failure to report for an 
examination conducted in conjunction with a claim for an 
increased rating.  See 38 C.F.R. § 3.655(b) (1999).

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for diverticular 
disease and kidney stones since service 
and for his service-connected bilateral 
carpal tunnel syndrome, bilateral hand 
arthritis and low back pain since October 
1997.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  Specifically, 
the RO should request the medical records 
from the VA medical facilities in 
Providence and Newington.  

2.  Then, the RO should schedule the 
veteran for a comprehensive VA 
examination by an orthopedist to 
determine the current severity of his 
service-connected bilateral carpal tunnel 
syndrome, bilateral hand arthritis and 
low back pain.  All indicated tests, 
including X-ray studies and range of 
motion studies, must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should 
identify any objective evidence of pain 
or functional loss due to pain associated 
with the service-connected disabilities.  
The examiner should be requested to 
provide an opinion as to the extent that 
pain limits the veteran's functional 
ability.  The examiner should also be 
requested to determine whether, and to 
what extent, there is weakened movement, 
excess fatigability, or incoordination.  
The examiner should attempt to reconcile 
the October 1997 examination report 
concerning the veteran's low back with 
the October 1997 x-ray report.  A 
complete rationale for any opinion 
expressed must be provided.  The RO 
should advise the veteran of the 
consequences of his failure to report for 
an examination conducted in conjunction 
with a claim for an increased rating.  
See 38 C.F.R. § 3.655(b).  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issues on appeal, to 
include consideration of the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
then he and his representative should be 
issued with a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


